Citation Nr: 0030847	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-07 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for a personality 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1995 to 
November 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO), which denied the veteran's 
claims of entitlement to service connection for a personality 
disorder and PTSD.

In October 2000, the veteran presented testimony at a 
personal hearing before the undersigned Veterans Law Judge.  
During that hearing, the veteran testified that he was 
seeking service connection for a psychiatric disorder, which 
he referred to at various times both as PTSD and bipolar 
disorder.  For this reason, the Board believes that the 
veteran's claim of entitlement to service connection for PTSD 
is more appropriately characterized as a claim of entitlement 
to service connection for an acquired psychiatric disorder.  
This issue will be further addressed in the Remand section 
below.


FINDING OF FACT

The veteran was diagnosed during service as having a 
personality disorder.



CONCLUSION OF LAW

Service connection for a personality disorder is precluded by 
law.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000); Winn v. 
Brown, 8 Vet. App. 510, 516 (1996); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a personality disorder.  In support of his claim, he has 
pointed to his service medical records, which reveal that he 
was separated from service after being diagnosed with a 
personality disorder, with suicidal and homicidal ideations.

Factual background

The facts with respect to this issue are not in substantial 
dispute.  The veteran was  diagnosed as having a personality 
disorder in service and was separated from service due to 
this condition.   

Relevant law and regulations

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (2000).  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2000); see also Winn v. Brown, 8 Vet. App. 510, 
516 (1996) and cases cited therein.


Discussion

Service connection may be established where the evidence 
shows a disability.  See, e.g., Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  

The applicable regulations, referred to above, specifically 
provide that personality disorders are not disabilities 
within the meaning of the statutes allowing for the 
establishment of service connection.  Thus, the applicable 
law and regulations preclude the establishment of service 
connection for a personality disorder.
Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for a personality disorder 
lacks legal merit and must be denied as a matter of law.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 (2000); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law].

Additional comment

In general, VA has a duty to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits.  See the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A).  
However, VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In this 
instance, the veteran is seeking service connection for a 
personality disorder, which is not considered a disease or 
injury under the law for VA disability compensation purposes. 
38 C.F.R. §§ 3.303(c), 4.9.  Therefore, even if every effort 
were taken to assist the veteran, there would remain no 
reasonable possibility that such assistance would aid in 
substantiating his claim.  Thus, the Board concludes that 
there is no further to assist the veteran in the development 
of his claim.  See the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C. § 5103A).

ORDER

The claim of entitlement to service connection for a 
personality disorder is denied as a matter of law.


REMAND

The veteran is also seeking entitlement to service connection 
for an acquired psychiatric disorder.  He essentially 
contends that he currently has an acquired psychiatric 
disorder, which he incurred as a result of mistreatment from 
a sergeant during service.

Although the veteran initially claimed entitlement to service 
connection for PTSD, the evidence of record does not reflect 
that he has ever been diagnosed with PTSD.  Rather, the 
veteran's post-service medical records show that in April 
1999, he was diagnosed with bipolar disorder after being 
admitted to a VA hospital.  The records of the veteran's 
hospitalization show that he reported feelings of isolation, 
and that he had tried to kill both himself and his fiancée 
six months before.  In addition, as alluded to above, the 
veteran's service medical records reveal that he was 
diagnosed with a personality disorder while on active duty 
after expressing homicidal thoughts about a particular 
sergeant.  A clinical note dated in May 1996 reveals that he 
reported wanting to kill the sergeant due to feelings that he 
was being picked on.  The clinical note further reveals that 
he reported having similar homicidal thoughts in the past, 
and attempting to kill someone as a civilian, but that he was 
prevented from doing so by another person.

As noted above, VA has a duty to make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate a claim for benefits.  See the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) [to be codified at 38 U.S.C. § 5103A].  
This duty includes providing the veteran with a medical 
examination if the evidence of record contains competent 
medical evidence of a current disability, which may be 
associated with his active service.  

The Board finds that additional evidentiary development is 
necessary before the veteran's claim can be properly 
adjudicated.  Specifically, the Board finds that a VA 
psychiatric evaluation is warranted in order to determine 
whether the veteran in fact has an acquired psychiatric 
disorder, and, if so, whether that disorder was incurred as a 
result of active duty.

With respect to PTSD, in order for service connection to be 
awarded, three elements must be present: (1) a current 
medical diagnosis of PTSD; (2) medical evidence of a causal 
nexus between current symptomatology and a claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
3.304(f); Moreau v. Brown, 9 Vet. App. 389 (1996).  With 
respect to the second element, if the evidence shows that the 
veteran did not service in combat, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor. See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

The Board notes that the veteran has not contended that he 
served in combat during service, and there is no official 
record or other corroborative evidence showing that such was 
the case.  Thus, in order for service connection for PTSD to 
be granted, there must be independent evidence to corroborate 
the veteran's statement as to the occurrence of the claimed 
stressor(s).  Doran, 6 Vet. App. at 288-89 (1994).  In this 
case, the veteran failed to respond to several letters issued 
by the RO requesting that he provide details regarding his 
alleged in-service stressors.  The RO was therefore unable to 
attempt to verify his stressors with the appropriate 
authority.  During his October 2000 hearing, the veteran 
asserted that his claimed PTSD was the result of being picked 
on and mistreated by a particular sergeant while on active 
duty.  

The Board wishes to point out that, although VA is required 
by statute and by case law to assist appellants in developing 
well-grounded claims, "The duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).
The veteran was given the opportunity to provide specific 
information concerning his alleged stressor to the RO, and he 
failed to do so.  However, in the event that the veteran's 
scheduled VA psychiatric examination results in a diagnosis 
of PTSD, the Board believes that the veteran should be 
afforded an additional opportunity to provide further detail 
relative to the claimed stressor, or stressors.  
Specifically, the Board believes that he should again be 
asked to describe the nature of the various types of 
mistreatment he incurred from his sergeant and, if possible, 
to provide the dates of specific events and the names of 
persons who may have additional information.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran in 
order to ascertain whether there is any 
additional medical evidence pertaining to 
his claimed psychiatric disorder which 
has not been associated with his VA 
claims folder.  After securing any 
necessary consents from the veteran, the 
RO should obtain such evidence and 
associate it with the veteran's VA claims 
folder.

2.  The RO should then schedule the 
veteran for a VA psychiatric examination.  
The veteran's claims folder and a copy of 
this remand must be provided to the 
examiner for review prior to the 
examination.  The examiner should 
identify any psychiatric disorders that 
are present and express an opinion as to 
whether each disorder is at least as 
likely as not related to the veteran's 
service.  Any and all opinions expressed 
must be accompanied by a complete 
rationale.  The report of the examination 
should be associated with the veteran's 
claims folder.

3.  If the VA psychiatric examination 
results in a diagnosis of PTSD, and if 
that diagnosis is related to service, the 
RO should take additional efforts 
necessary to assist the veteran in 
substantiating this claim, to include 
requesting that he submit additional 
corroborating evidence of his claimed 
stressors, and attempting to obtain any 
information from the appropriate 
authority that might corroborate the 
veteran's alleged stressor.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD and bipolar 
disorder.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with copies of a supplemental statement 
of the case and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals




 

